                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     ALTA DEVICES, INC.,                                 Case No.18-cv-00404-LHK (VKD)
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                  v.                                         ESI CUSTODIANS
                                   9

                                  10     LG ELECTRONICS, INC.,                               Re: Dkt. No. 90
                                                        Defendant.
                                  11

                                  12          Plaintiff Alta Devices, Inc. (“Alta Devices”) seeks an order requiring defendant LG
Northern District of California
 United States District Court




                                  13   Electronics, Inc. (“LGE”) to conduct searches for responsive electronically stored information

                                  14   (“ESI”) in the custodial files of 33 LGE custodians. LGE opposes this request, and argues that

                                  15   custodial ESI searches should be limited to 8-10 custodians.

                                  16          Alta Devices emphasizes that the information it needs to prove trade secret

                                  17   misappropriation by LGE is almost entirely in LGE’s possession. Alta Devices has assembled a

                                  18   list of names of the current and former LGE employees and agents that it believes played some

                                  19   role in the alleged misappropriation based on interactions between Alta Devices and LGE.

                                  20          LGE counters that the discovery Alta Devices seeks is not proportional to the needs of the

                                  21   case. In particular, LGE points out that several of the 33 custodians have, at best, only limited

                                  22   involvement in events or conduct relevant to the case. In addition, LGE says that collecting ESI

                                  23   from 33 custodians will be unduly burdensome for several reasons, including the location of the

                                  24   information and the sheer number of custodians. Finally, LGE argues that three proposed

                                  25   custodians are senior executives with significant responsibilities, and that they are entitled to the

                                  26   protection of the “apex” doctrine. See, e.g., Apple Inc. v. Samsung Electronics Co., Ltd., 282

                                  27   F.R.D. 259, 263-64 (N.D. Cal. 2012) (describing purpose of doctrine and its application with

                                  28   respect to depositions).
                                   1          Alta Devices’ demand for ESI discovery from 33 custodians is not proportional to the

                                   2   needs of this case. Based on Alta Devices own discussion of relevance, it appears that the several

                                   3   of the proposed LGE custodians are on Alta Devices’ list because they expressed interest in or

                                   4   requested information, and not because there is a factual basis to believe they actually obtained,

                                   5   used, or disclosed Alta Devices’ trade secret information. However, the Court disagrees with LGE

                                   6   that simply because a prospective custodian happens to be a senior executive, such custodian is

                                   7   not subject to collection of responsive ESI.

                                   8          Alta Devices may obtain custodial ESI discovery from no more than 10 LGE custodians,

                                   9   subject to the following guidelines:

                                  10          1. Alta Devices may elect to obtain ESI from any custodian identified in LGE’s initial

                                  11              disclosures.

                                  12          2. Alta Devices may not obtain ESI from any custodian whose only known involvement
Northern District of California
 United States District Court




                                  13              in the matter is the setting up of a meeting, the expression of interest in a meeting or in

                                  14              obtaining information, or the negotiation of an NDA.

                                  15          3. Alta Devices may elect to obtain ESI from a custodian who is a senior executive, if

                                  16              Alta Devices has a factual basis to believe that such senior executive has relevant

                                  17              information. Based on the parties’ joint submission, it appears that Alta Devices does

                                  18              not have a factual basis to obtain ESI discovery from Skott Ahn.

                                  19          4. In selecting custodians, Alta Devices should consider carefully LGE’s representations

                                  20              about the futility of a custodial search for ESI of former employees for whom LGE

                                  21              represents it has no such information.

                                  22          This order is without prejudice to Alta Devices’ ability to move for ESI discovery from
                                       additional LGE custodians, based on a showing of good cause. However, in evaluating any such
                                  23
                                       further request, the Court will consider shifting the cost of such collection to Alta Devices.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: February 20, 2019
                                  26
                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
                                                                                           2
